Citation Nr: 1452901	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for lumbar disc disease with left lower extremity radiculopathy (claimed as low back disability).

3.  Entitlement to service connection for a left knee disorder, diagnosed as chondromalacia patella of the left knee.

4.  Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.

The claim of entitlement to a service connection for bilateral hearing loss requires further development before being decided on appeal.  So the Board is remanding this claim to the Agency of Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims of entitlement to service connection for a low back disability and bilateral (left and right) knee disorder.



FINDINGS OF FACT

1.  The Veteran's lumbar disc disease and associated left lower extremity radiculopathy are not shown by the most probative (meaning competent and credible) evidence to be the result of his active military service.

2.  Also, the most probative evidence of record indicates his current bilateral (again, meaning left and right) knee disorder is unrelated to his military service.


CONCLUSIONS OF LAW

1.  The lumbar disc disease and associated left lower extremity radiculopathy were not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The bilateral (left and right) knee disorder also was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating these claims, so in the preferred sequence, an April 2009 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate these claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  
He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning these claims.

The Board also finds that VA has made the required efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.

Additionally, he had a VA compensation examination in January 2010 concerning these claims.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of these disabilities, documents and considers the relevant medical facts and principles, and provides opinions regarding whether he has these alleged disabilities and, if confirmed he does, whether they are related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, as concerning the December 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying these claims and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III.  Analysis

A. Low Back Disability

The Veteran believes that his low back disability is a result of his military service.  Specifically, he claims that he injured his back jumping from a tank during service in the Vietnam War, during an armored personnel carrier (APC) training exercise or mission.  His DD Form 214 confirms his Military Occupational Specialty (MOS) was combat engineer and that he received the Purple Heart Medal for injuries sustained in combat, albeit not involving his low back.  Nevertheless, his STRs confirm he was treated for a back strain in February 1967.  But during a follow-up consultation, he reported feeling "much better".  See STR dated in February 1967.  Indeed, by the time of his March 1968 separation examination, so the following year, he did not report having any back pain.  In fact, he only stated that he had migraine headaches.  Moreover, a clinical evaluation of his spine was normal.

During his December 2013 hearing, the Veteran explained that, after his treatment for the back strain in service, which he believes included an injection, he was returned to duty and just learned to live through the pain and just self-treated it with Tylenol and Ibuprofen.  He also testified that he has a wraparound brace and that, although he was treated during the years immediately following his service, the records are no longer available since that treatment occurred so long ago.


As further support for his claim, the Veteran's wife submitted a statement in May 2009 attesting that he had experienced problems with his back over the years, apparently meaning since his service.  She stated that, when they lived overseas from 1984 to 1988, he had to be treated at a clinic because his back pain was so severe.  Additionally, she reported that, when they moved back to the United States, he went to a chiropractor for a period of time and used to go swimming several times a week to strengthen his back muscles.

The post-service medical treatment records indicate a history of chronic back pain, but there is no attribution of the back pain to any disease, injury or other trauma during the Veteran's service.  And not only must there be confirmation he has this disability now being claimed, but also competent and credible indication this disability is related or attributable to his military service or dates back to it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

To obtain this necessary medical nexus opinion on this determinative issue of causation, the Veteran had a VA compensation examination in January 2010 in response to his claim for this low back disability.  He reported a history of low back pain secondary to carrying heavy equipment and riding in tanks while stationed in Vietnam in 1967.  The examiner observed the Veteran was treated with medication in service, but did not then currently have active treatment for his low back pain.  The examiner diagnosed lumbar disc disease with mild left lower extremity radiculopathy and moderated mechanical low back pain.  But regarding the equally important issue of etiology, that VA examiner opined that the Veteran's low back disability was not caused by or a result of his military activities.  He explained that the Veteran's low back disability, instead, was an expected normal-aging outcome.  The examiner based this opinion on current orthopedic literature of the expected normal-aging outcomes and establishment of causation. 


So after reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current low back disorder and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his low back pain during his service in comparison to when he was first diagnosed with this claimed disorder was very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless evidence tending to go against his claim.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Further, while the Veteran no doubt sincerely believes that his current low back disability (degenerative disc disease (DDD) with associated left lower extremity radiculopathy and moderated mechanical low back pain) is the result of the injury he sustained during his service (and subsequent diagnosis of low back strain), and even though a layman such as him is competent to provide opinions on some medical issues, the particular issue of whether his current low back disability is the result of the injury sustained in service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, medical nexus evidence is needed to establish the required correlation between his present-day disability and service, and unfortunately the medical evidence is against his claim, not instead supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disability. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

B. Bilateral (Left and Right) Knee Disorder

Similarly, the Veteran claims that his bilateral knee disorder is a result of his service.  He states that he intended to be a paratrooper but "washed out" of jump school owing to injury to his knees and the consequent extent of his pain that precluded him from continuing to participate in that activity.  He says he was not allowed to continue training due to his inability to complete the rigorous training.  See Notice of Disagreement (NOD) dated in February 2010.  Unfortunately, though, after reviewing the considerable body of evidence of record, the Board finds that the preponderance of this evidence is against this claim for service connection, so it too must be denied.

The Veteran's STRs is unremarkable for any complaints, symptoms, treatment or diagnosis of a knee disorder of any sort during his service.  His service, as mentioned, ended in April 1968.

During his January 2010 VA compensation examination in response to this claim, the Veteran reported a history of developing bilateral knee pain secondary to jump school during his service.  He acknowledged not receiving treatment for his knees while in service, but reiterated that he had washed out of jump school and was shipped to Vietnam with other responsibility.  The examiner diagnosed bilateral chrondromalacae patella without loss of motion and described it as mild.  And as concerning the equally important issue of etiology, the examiner also determined the Veteran's bilateral knee disorder was not caused or aggravated by his military service.  Similar to the Veteran's low back disability, the examiner concluded that the Veteran's bilateral knee disorder also was simply due to the expected normal-aging process.

The medical and other evidence, including especially that January 2010 VA examination report, is unfavorable to this claim in terms of attributing this alleged disorder to the Veteran's military service that ended many years ago.  In determining whether there is this required attribution, the examiner considered the Veteran's STRs showing an absence of an injury occurring during his service, but also his post-service VA treatment records, his personal lay statements about his claimed disorder, including its purported history, and the objective physical examination results, including X-rays.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

And while the Board must consider the Veteran's lay statements regarding the claimed history of this condition, it may consider whether his self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds it significant that he did not complain of any pain in his knees until 2009, some 40 years after his service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

To reiterate, ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the amount of time that passed between the Veteran's reported onset of his bilateral knee disorder and consequent pain, etc., in comparison to when he was first diagnosed with this claimed disorder in relation to his service was very substantial.  As already discussed, while this alone is not entirely dispositive of his claim, it is nonetheless evidence tending to go against his claimed condition being related to his military service.  In this circumstance, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See again Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).

This disorder the Veteran is claiming entitlement to service connection for is not the type of simple condition that is readily amenable to probative lay comment regarding its diagnosis and etiology.  Rather, it is complex, so there has to be supporting medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed request a medical opinion on this determinative issue of causation, and this medical opinion and the other probative evidence of record is against, not supportive, of this claim.


For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a bilateral knee disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim too, resultantly, must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim of entitlement to service connection for lumbar disc disease with mild left lower extremity radiculopathy is denied.

The claim of entitlement to service connection for a left knee disorder, diagnosed as chondromalacia patella of the left knee, is denied.

The claim of entitlement to service connection for a right knee disorder, diagnosed as chondromalacia patella of the right knee, is denied.


REMAND

The Veteran attributes his bilateral hearing loss to noise exposure in combat as an engineer during the Vietnam War.  Specifically, he claims a shell exploded very near him and, ever since, he has had problems with his hearing.  As already alluded to, his DD Form 214 confirms that his MOS was combat engineer, so this claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service, including as it at least partly - indeed if not primarily or even entirely - involves events that are said to have occurred in combat in Vietnam against an enemy force.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  Thus, the Board concedes he had noise exposure during his service in the ways and capacities alleged, and it was partly because of this that his claim of entitlement to service connection for tinnitus (ringing in his ears) was granted in a February 2010 rating decision.  But there also has to be attribution of his hearing loss to his service to warrant additionally granting service connection for his hearing loss.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A review of the Veteran's STRs shows that he received an audiological evaluation in June 1965 in anticipation of his enlistment into the military in April 1966.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

So there was no suggestion of any pre-existing hearing loss in either ear.

Additionally, during his later March 1968 separation audiological evaluation in anticipation of his discharge from service, reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
10
10
10
Not tested
15
LEFT
10
10
10
Not tested
15

So there again was no suggestion of any hearing loss in either ear, despite what had occurred during his service, including in combat.

He more recently had a VA audiology examination in January 2010 in response to his claim of entitlement to service connection for bilateral hearing loss.  The diagnosis at the conclusion of the evaluation was bilateral (so left and right ear) sensorineural hearing loss.  But the examiner opined that it was less likely than not that noise trauma in service was the etiology of the Veteran's current hearing loss.  He observed that the Veteran's hearing was normal at time of separation.  However, the examiner did not address the seeming puretone threshold shifts when comparing the results of the Veteran's June 1965 military entrance examination with the results of his later March 1968 separation examination.  And he need not necessarily have had a ratable hearing loss disability according to 38 C.F.R. § 3.385 during his time in service, or even during the one-year presumptive period following the conclusion of his service allowing for the presumption of sensorineural hearing loss during his service if manifested to a minimum compensable degree of at least 
10-percent disabling.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  See also 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Instead, the Veteran need only currently satisfy the threshold minimum requirements of this VA regulation (§ 3.385) and have probative evidence attributing his present-day ratable hearing loss disability to his service, as opposed to intervening ("intercurrent") causes, to, in turn, warrant the granting of service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Apparently referring to a 2005 clinical study, the examiner, however, commented that the Institute of Medicine (IOM) has concluded there is no sufficient scientific basis of delayed-onset hearing loss.  The examiner noted that the IOM had acknowledged that delayed onset might exist, but there are no longitudinal studies supporting this at this time.  He therefore concluded that, given the current knowledge of acoustic trauma and the rapid onset of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  "Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is incumbent on the Board to remand for further development.

In basing his opinion primarily upon the lack of evidence of hearing loss in the Veteran's STRs, the examiner failed to provide a sufficient basis for his negative etiological opinion.  To reiterate, VA laws and regulations do not strictly require 
in-service complaint of, treatment for, or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 (2014) have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in[-]service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . ." Hensley v. Brown, 5 Vet. App. 155, 160   (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Thus, service connection for hearing loss may be granted when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to other ("intercurrent") causes.  Id.; 38 C.F.R. § 3.303(d).

Consequently, another VA compensation examination and opinion are needed concerning whether the Veteran's bilateral hearing loss is attributable to his military service - and, in particular, to his combat-related acoustic trauma in Vietnam.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, this remaining claim for bilateral hearing loss is REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological evaluation for further medical comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral sensorineural hearing loss is related or attributable to his military service from April 1966 to April 1968, including especially his combat service in Vietnam, or, in the case of the sensorineural hearing loss, initially manifested to the required minimum compensable degree of at least 
10-percent disabling within a year after the conclusion of his service, so by April 1969, to alternatively warrant presuming it was incurred during his service.

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

When providing this addendum opinion, the examining audiologist must consider that the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam.  Indeed, this was the ground for granting, rather than denying, his additional claim for tinnitus (ringing in his ears).

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disability both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Thus, the examiner cannot consider the absence of any treatment for hearing loss as entirely determinative of whether the Veteran's current hearing loss dates back to his service or is related to or the result of his service.  This is not to say the examiner cannot consider the absence of any objective indication of hearing loss during service or within the 
one-year presumptive period after as one of the reasons or factors for disassociating any current hearing loss from service, just that this cannot be the only or sole reason for this conclusion.  The examiner should also try and reconcile the holdings in Hensley and Ledford with the seemingly contrary findings of the 2005 IOM study in terms of whether there can be delayed-onset hearing loss.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


